Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgments

This office action is in response to the reply filed on 4/4/22 where applicant elected, without traverse, Group I, claims 1-13.  Claims 1-14 are pending with claim 14 being withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/23/20 is in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDS is being considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-7, 9-12 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Mulholland et al. (US 7,837,692) (“Mulholland”).
Mulholland discloses:
(claims 1, 9) A medical device and method comprising: a central tube comprising at least one lumen (C3L35-36, “deliver another catheter”—catheter has a lumen, if another catheter was delivered it would be 11/3); and a secondary tube 2/5 surrounding the central tube such that the central tube is insertable into and removable from the secondary tube (C3L35-36), the secondary tube having a distal end 6 which collapses (collapse is the opposite of expands) and seals (relative to what?) upon removal of the central tube. See Figs. 5a-d
The central tube delivers therapeutic agent to the vasculature C3L23-40
(claim 2) wherein the secondary tube comprises an inflatable sleeve 6 which extends from a distal end of the central tube to a proximal end of the central tube. Fig. 5d
(claim 3) wherein the secondary tube comprises an expanded configuration when the medical device is in operation and a collapsed configuration when the medical device is not in operation. Figs. 5a-d
(claim 4) wherein the secondary tube is expandable into the expanded configuration when the central tube is inserted in the secondary tube. Figs. 5a-d
(claims 5, 12) wherein the secondary tube comprises flexible biocompatible polymeric material. C3L41-54
(claims 6, 10) the distal end 6 of the secondary tube comprising a plurality of expandable bent sections 10 which expand into a lantern shaped vessel anchor when the secondary tube is in the expanded configuration. Figs. 5a-d
(claims 7, 11) wherein the plurality of expandable bent sections 10 are substantially parallel to the central tube when the secondary tube is in the collapsed configuration. Fig. 5a
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mulholland in view of Davis et al. (US 6,179,827) (“Davis”).
Mulholland discloses the invention as substantially claimed (see above).  However, Mulholland does not directly disclose the secondary tube comprising a perforated material.  Davis, in the analogous art, teaches a similar collapsible outer (secondary) tube 40, Fig. 3.  This secondary tube 40 comprises a perforated material 42.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the secondary tube of Mulholland to add a perforated material as taught by Davis 42 to facilitate infusing fluid out of the expandable/collapsible distal end (Davis C4L29-52).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEANNA K HALL/Primary Examiner, Art Unit 3783